DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 01, 2022 has been entered.
 
Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 1 – 5, 10 – 11, 14 – 19, 22 – 24 and 27 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2021/0176776) in view of Lyu et al (US 2021/0036822) and further in view of Chen et al (US 2021/0367730).

             Re claims 1 and 29, Choi teaches of a method for wireless communication at a user equipment (UE) (UE, Figures 13 – 14), comprising: receiving a message that indicates at least two sets of precoding parameters (DCI, #S1330, Fig.13 and Paragraphs 0170 and 0179 – 0180),  wherein a first set of precoding parameters of the sequence corresponds to a first uplink message (first PUSCH, Fig.13) and a second set of precoding parameters of the sequence corresponds to a second uplink message (second PUSCH, Fig.13); and transmitting, based at least in part on the at least two sets of precoding parameters, the first uplink message using the first set of precoding parameters and the second uplink message using the second set of precoding parameters (transmitting first and second PUSCH, Fig.13). In a different embodiment, Choi teaches of a second uplink message (second PUSCH, Fig.5) that is subsequent to a first uplink message (first PUSCH, Fig.5) in a time domain (sequentially transmitted, Paragraph 0095). However, Choi does not specifically teach of the message that indicates a sequence of the at least two sets of precoding parameters. Choi does not specifically teach of wherein the first uplink message comprises a first codeword and the second uplink message comprises a second codeword different from the first codeword.
              Lyu teaches of a message that indicates a sequence (Paragraphs 0179 and 0192 – 0193) of at least two sets of precoding parameters (Paragraphs 0014 – 0017, 0020, 0037 and 0175).
            Chen teaches of a set of precoding parameters (Paragraphs 0046) that corresponds to a first uplink message and a second uplink message (PUSCHs, Figures 5 and 10), wherein the first uplink message comprises a first codeword and the second uplink message comprises a second codeword different from the first codeword (…and based on a PMI included in the DCI, determines a target codeword from the codebook, as a precoding matrix of the N PUSCHs, Paragraph 0124 and different precoding matrixes for N PUSCH transmissions, Paragraphs 0105 and 0182).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the message of the at least two sets of precoding parameters to be indicated by a sequence for efficient information processing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second uplink messages comprise different codewords to improve the reliability of the uplink transmissions.

             Re claims 16 and 30, Choi, Lyu and Chen teach of a method for wireless communication at a network device (base station, Figures 13 – 14 of Choi), comprising: transmitting a message that configures a sequence of at least two sets of precoding parameters, wherein a first set of precoding parameters of the sequence corresponds to a first uplink message and a second set of precoding parameters of the sequence corresponds to a second uplink message, the second uplink message being subsequent to the first uplink message in a time domain, and wherein the first uplink message comprises a first codeword and the second uplink message comprises a second codeword different from the first codeword; and receiving, based at least in part on the sequence of the at least two sets of precoding parameters, the first uplink message according to the first set of precoding parameters and the second uplink message according to the second set of precoding parameters (see claim 1).

             Re claims 2 and 17, Choi teaches of further comprising: transmitting, prior to transmitting the first uplink message and the second uplink message, one or more sounding reference signals in one or more uplink transmissions (S1310, Fig.13 and Paragraph 0178), wherein the sequence (as taught by Lyu) of the at least two sets of precoding parameters is based at least in part on the one or more sounding reference signals (S1320, Fig.13, precoding parameters as configured by the BS, and Paragraph 0178), wherein the one or more sounding reference signals comprise precoded sounding reference signals or non-precoded sounding reference signals (SRS, Paragraphs 0177 – 0178).

             Re claims 3 and 18, Choi, Lyu and Chen teach all the limitations of claims 1 and 16 as well as Lyu teaches of further comprising: storing a list including a plurality of sets of precoding parameters, the list comprising the at least two sets of precoding parameters (tables of Figures 4 – 6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have stored a list including a plurality of sets of precoding parameters for faster signal processing.

            Re claims 4 and 19, Choi, Lyu and Chen teach all the limitations of claims 1 and 16 as well as Lyu teaches of wherein the message indicates which sets of precoding parameters from the plurality of sets of precoding parameters from the list are included in the sequence (bit field, Figures 4 – 6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the message indicate which sets of precoding parameters from the plurality of sets of precoding parameters from the list are included in the sequence for faster signal processing.

            Re claim 5, Choi, Lyu and Chen teach all the limitations of claim 1 as well as Lyu teaches of wherein the list comprises a list of a previous N sets of precoding parameters used by the UE, wherein N is a network-configured positive 3 integer (all sets of precoding parameters, Figures 4 – 6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the list comprise a list of a previous N sets of precoding parameters used by the UE for faster signal processing.

           Re claims 10 and 23, Choi, Lyu and Chen teach all the limitations of claims 1 and 16 as well as Lyu teaches of wherein the first set of precoding parameters and the second set of precoding parameters comprise a sounding reference signal resource indicator, a rank of an uplink transmission, a precoding matrix indicator, or a combination thereof (SRI, Paragraph 0175).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the precoding parameters comprise a sounding reference signal resource indicator to indicate corresponding PUSCH layers for efficient repeated PUSCH transmissions.

            Re claims 11 and 24, Choi teaches of further comprising: transmitting a set of uplink messages according to the sequence of the at least two sets of precoding parameters, the set of uplink messages comprising the first uplink message and the second uplink message (S1360, S1370, Fig.13).

            Re claims 14 and 27, Choi teaches of wherein the sequence of the at least two sets of precoding parameters corresponds to a set of scheduled uplink messages, a set of configured uplink messages, or a combination thereof (uplink messages, S1360, S1370, Fig.13).

            Re claims 15 and 28, Choi teaches of, in a different embodiment, wherein the message comprises a downlink control information message (DCI, S1330, Fig.13) that schedules or releases a dynamic uplink grant or a configured uplink grant (S500, Fig.5 and Paragraph 0091), a downlink control information message responsive to one or more sounding reference signals transmitted by the UE, a radio resource control message (RRC, Paragraph 0092), a medium access control-control element message, or a combination thereof.
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a DCI that schedules a configured uplink grant responsive to a radio resource control message for efficiently scheduling the repeated transmissions.

            Re claim 22, Choi teaches of further comprising: refraining from transmitting a second message that configures the second set of precoding parameters based at least in part on transmitting the message that indicates the sequence of the at least two sets of precoding parameters (a second message is not transmitted by Choi).

            Claims 6 – 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Lyu and Chen in view of Ryu et al (US 2019/0268852).

            Re claim 6, Choi, Lyu and Chen teach all the limitations of claim 1 except of further comprising: storing a first list including sets of precoding parameters associated with narrow beam precoding; and storing a second list including sets of precoding parameters associated with wide beam precoding.
            Ryu teaches of storing a first list including sets of precoding parameters associated with narrow beam precoding (Fig.1G); and storing a second list including sets of precoding parameters associated with wide beam precoding (Fig.1F) (Paragraphs 0096, 0144 – 0145 and 0180 – 0181 and Fig.1Q).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have stored lists including sets of precoding parameters associated with wide or narrow beam precoding depending on the capability of the terminal for efficient transmissions.

            Re claim 20, Choi, Lyu and Chen teach all the limitations of claim 16 except of further comprising: identifying a first list including sets of precoding parameters associated with narrow beam precoding; and identifying a second list including sets of precoding parameters associated with wide beam precoding.
            Ryu teaches of identifying a first list including sets of precoding parameters associated with narrow beam precoding (Fig.1G); and identifying a second list including sets of precoding parameters associated with wide beam precoding (Fig.1F) (Paragraphs 0096, 0144 – 0145 and 0180 – 0181 and Fig.1R).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have identified lists including sets of precoding parameters associated with wide or narrow beam precoding depending on the capability of the terminal for efficient transmissions.

             Re claim 7, Choi, Lyu and Chen teach all the limitations of claim 6 as well as Choi teaches of the first and second UL messages based at least in part on receiving the message indicating the sequence of the at least two sets of precoding parameters (Fig.13). However, Choi, Lyu and Chen do not teach of selecting, for the first uplink message, the first set of precoding parameters from the first list or the second list based at least in part on receiving the message indicating the sequence of the at least two sets of precoding parameters; and selecting, for the second uplink message, the second set of precoding parameters from the first list or the second list based at list in part on receiving the message indicating the sequence of the at least two sets of precoding parameters.
            Ryu teaches of selecting, for an uplink message, a set of precoding parameters from the first list or the second list based at least in part on receiving the message indicating the precoding parameters (Paragraph 0084).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected, for an uplink message, a set of precoding parameters from the first list or the second list for efficient transmissions.

            Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Lyu, Chen and Ryu in view of Lee et al (US 2018/0309496).

            Re claims 8 and 21, Choi, Lyu, Chen and Ryu teach all the limitations of claims 7 and 20 as well as Lyu teaches of wherein the message comprises at least two flags associated with the at least two sets of precoding parameters (bit field, Figures 4 – 6). However, Choi, Lyu, Chen and Ryu do not specifically teach of wherein the at least two flags indicate whether a respective set of precoding parameters is associated with the first list or the second list, the method comprising: selecting the first set of precoding parameters from the first list based at least in part on a first flag indicating that the first set of precoding parameters is associated with the first list; and selecting the second set of precoding parameters from the second list based at least in part on a second flag indicating that the second set of precoding parameters is associated with the second list.
             Lee teaches of selecting the first set of precoding parameters from the first list based at least in part on a first flag indicating that the first set of precoding parameters is associated with the first list; and selecting the second set of precoding parameters from the second list based at least in part on a second flag indicating that the second set of precoding parameters is associated with the second list (beam index for narrow beams and/or wide beams, Paragraphs 0149 – 0153).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the first or second set of precoding parameters from the first or second list based at least in part on a first flag or a second flag indicating that the first or second set of precoding parameters is associated with the first or second list respectively for faster signal processing.

            Re claim 9, Choi, Lyu, Chen, Ryu and Lee teach all the limitations of claim 7 as well as Lyu teaches of further comprising: storing a mapping (Paragraphs 0084, 0155 and 0159) between the first list and the second list (as taught by Ryu), wherein selecting the second set of precoding parameters from the second list is based at least in part on the mapping (one to one mapping, Paragraphs 0084, 0155 and 0159).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second set of precoding parameters from the second list based at least in part on the mapping for faster signal processing.

            Claims 12 – 13 and 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Lyu and Chen in view of Huang et al (US 2021/0351960).

            Re claim 12, Choi, Lyu and Chen teach all the limitations of claim 1 as well as Choi teaches of further comprising: transmitting one or more sounding reference signals (S1310, Fig.13 and Paragraph 0178); receiving a second message that indicates one or more precoding parameters of the first set of precoding parameters, wherein transmitting the first uplink message comprises transmitting the first uplink message using the one or more precoding parameters of the first set of precoding parameters indicated in the second message (as taught by claim 1). However, Choi, Lyu and Chen do not specifically teach of transmitting one or more sounding reference signals based at least in part on receiving the message that indicates the sequence of the at least two sets of precoding parameters.
              Huang teaches of transmitting one or more sounding reference signals (SRS, Fig.1) based at least in part on receiving the message that indicates the sequence of the at least two sets of precoding parameters (S101, Fig.1 and Paragraphs 0422 – 0424); receiving a second message that indicates one or more precoding parameters of the first set of precoding parameters (S103, Fig.1 and Paragraphs 0015 – 0026), wherein transmitting the first uplink message comprises transmitting the first uplink message using the one or more precoding parameters of the first set of precoding parameters indicated in the second message (S104, Fig.1 and Abstract, Paragraphs 0028 – 0030).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted one or more sounding reference signals based at least in part on receiving the message that indicates the sequence of the at least two sets of precoding parameters for efficiently sending the SRS.

            Re claim 25, Choi, Lyu and Chen teach all the limitations of claim 16 as well as Choi teaches of further comprising: receiving one or more sounding reference signals (S1310, Fig.13 and Paragraph 0178); selecting one or more precoding parameters of the first set of precoding parameters based at least in part on receiving the one or more sounding reference signals (S1320, Fig.13); transmitting a second message that indicates one or more precoding parameters of the first set of precoding parameters, wherein transmitting the first uplink message comprises transmitting the first uplink message using the one or more precoding parameters of the first set of precoding parameters indicated in the second message (as taught by claim 1). However, Choi, Lyu and Chen do not specifically teach of receiving one or more sounding reference signals based at least in part on receiving the message that indicates the sequence of the at least two sets of precoding parameters.
              Huang teaches of receiving one or more sounding reference signals (SRS, Fig.1) based at least in part on receiving the message that indicates the sequence of the at least two sets of precoding parameters (S101, Fig.1 and Paragraphs 0422 – 0424); transmitting a second message that indicates one or more precoding parameters of the first set of precoding parameters (S103, Fig.1 and Paragraphs 0015 – 0026), wherein receiving the first uplink message comprises receiving the first uplink message using the one or more precoding parameters of the first set of precoding parameters indicated in the second message (S104, Fig.1 and Abstract, Paragraphs 0028 – 0030).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have received one or more sounding reference signals based at least in part on transmitting the message that indicates the sequence of the at least two sets of precoding parameters for efficiently receiving the SRS.

            Re claims 13 and 26, Choi, Lyu and Chen teach all the limitations of claims 1 and 16 as well as Choi teaches of further comprising: transmitting one or more sounding reference signals (S1310, Fig.13 and Paragraph 0178); receiving, based at least in part on transmitting the one or more sounding reference signals, a second message that indicates to the UE to enable a precoding parameter selection procedure (DCI, S1330, Fig.13), wherein the second message configures a channel measurement resource for the precoding parameter selection procedure (CQI, Paragraph 0038) or requests transmission of a non-precoded sounding reference signal. However, Choi, Lyu and Chen do not specifically teach of transmitting (receiving for claim 26) one or more sounding reference signals based at least in part on receiving (transmitting for claim 26) the message that indicates the sequence of the at least two sets of precoding parameters.
              Huang teaches of transmitting one or more sounding reference signals (SRS, Fig.1) based at least in part on receiving the message that indicates the sequence of the at least two sets of precoding parameters (S101, Fig.1 and Paragraphs 0422 – 0424); receiving a second message that indicates one or more precoding parameters of the first set of precoding parameters (S103, Fig.1 and Paragraphs 0015 – 0026), wherein transmitting the first uplink message comprises transmitting the first uplink message using the one or more precoding parameters of the first set of precoding parameters indicated in the second message (S104, Fig.1 and Abstract, Paragraphs 0028 – 0030).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have transmitted one or more sounding reference signals based at least in part on receiving the message that indicates the sequence of the at least two sets of precoding parameters for efficiently sending the SRS.



Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633